     Daniel J. O’Connor, Jr., Bar No. 010081
 1
     Karen J. Stillwell, Bar No. 022711
 2   Travis B. Hill, Bar No. 021133
     O'CONNOR & DYET, P.C.
 3   7955 South Priest Drive
 4   Tempe, Arizona 85284
     daniel.oconnor@occlaw.com
 5   karen.stillwell@occlaw.com
     travis.hill@occlaw.com
 6
     (602) 241-7000
 7   Attorneys for Defendants
 8
                        IN THE UNITED STATES DISTRICT COURT
 9
                               FOR THE DISTRICT OF ARIZONA
10
     Mussalina Muhaymin as Personal            Case No.: 17-cv-04565-PHX-SMB
11   Representative of the Estate of
12   Muhammad Abdul Muhaymin Jr.,
                                                         DEFENDANTS
13                Plaintiff,                            MOTION TO SEAL:
14
           vs.                                       1) MOTION FOR SUMMARY
15                                                          JUDGMENT;
     City of Phoenix, an Arizona Municipal
16   Corporation; Antonio Tarango; Officer          2) STATEMENT OF FACTS IN
17   Oswald Grenier; Officer Kevin                     SUPPORT OF MOTION FOR
     McGowan; Officer Jason Hobe; Officer             SUMMARY JUDGMENT; AND
18   Ronaldo Canilao; Officer David Head;
     Officer Susan Heimbinger; Officer James      3) EXHIBITS TO STATEMENT OF
19
     Clark; Officer Dennis Lerous; Officer              FACTS IN SUPPORT OF
20   Ryan Nielson; Officer Steven Wong; and            MOTION FOR SUMMARY
     Doe Supervisors 1-5,                                   JUDGMENT
21
22                Defendants.

23
           Defendants City of Phoenix, Antonio Tarango, Officer Oswald Grenier, Officer
24
     Kevin McGowan, Officer Jason Hobel, Officer Ronaldo Canilao, Officer David Head,
25
     Officer Susan Heimbigner, Officer James Clark, Officer Dennis Leroux, Officer Ryan
26
 1   Nielsen and Sergeant Steven Wong (collectively the “Phoenix Defendants”), respectfully
 2   request this Court seal:
 3          1)     Defendants’ Motion for Summary Judgment;
 4          2)     Defendants’ Separate Statement of Facts in support of Motion for Summary
 5   Judgment; and
 6          3)     All Exhibits to Defendants’ Separate Statement of Facts in support of Motion
 7   for Summary Judgment.
 8          Phoenix Defendants’ make this Motion in good faith, as the Motion for Summary
 9   Judgment, Statement of Facts, and Exhibits, reference extensive confidential testimony and
10   documents covered by this Court’s Protective Order entered on May 8, 2019 (See Dkt. No.
11   072), with the majority of the Exhibits containing excerpts from confidential documents.
12   See also Order dated June 5, 2020 at Dkt. No. 188; Sealed Order dated December 11, 2020
13   at Dkt. No. 271.
14          Dated: December 17, 2020.
15                                                     O’CONNOR & DYET, P.C.

16
                                                       By: /s/ Karen J. Stillwell
17                                                        Daniel J. O’Connor, Jr.
18                                                        Karen J. Stillwell
                                                          Travis B. Hill
19                                                        Attorneys for Defendants
20
21
22
23
24
25
26


                                              -2-
 1                                CERTIFICATE OF SERVICE
 2          I hereby certify that on December 17, 2020, I electronically filed the foregoing with
 3   the Clerk of the Court for the U.S. District Court, District of Arizona, using the CM/ECF
 4   System.    A Notice of Electronic Filing will be served to the following registered
 5   participants:
 6    David A. Chami                                 Haytham Faraj
 7    PRICE LAW GROUP, APC                           LAW OFFICES OF HAYTHAM FARAJ
      8245 N. 85th Way                               1935 W Belmont Ave.
 8    Scottsdale, AZ 85258                           Chicago, IL 60657
 9    Attorney for Plaintiff                         Attorney for Plaintiff

10    Brian J. Theut
      THEUT, THEUT & THEUT
11    5150 North 16th Street
12    Phoenix, AZ 85016
      Guardian Ad Litem and Statutory
13    Representative for A. M.
14
15   By: /s/ Dara J. Wilson
16
17
18
19
20
21
22
23
24
25
26


                                               -3-
